Citation Nr: 0414620	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  00-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hip 
disability as secondary a service-connected disability.

3.  Entitlement to service connection for a low back 
disability as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel
INTRODUCTION

The veteran had active duty from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which entitlement to service- 
connection for a right knee disability, a right hip 
disability and a low back disability secondary to the 
service-connected right ankle strain with arthritis was 
denied.

In May 2002 the Board denied the veteran's claims for 
entitlement to service connection for right knee disability, 
a right hip disability, and a low back disability, all as 
secondary to a service-connected disability.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The veteran's Counsel submitted a brief to 
the Court in April 2003 and the VA General Counsel submitted 
a brief to the Court in June 2003.  In an August 2003 Order, 
the Court vacated the Board's May 2002 decision and the 
appellant's claim was remanded for the Board to adequately 
explain how the VA had complied with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claims in the April 2001 RO letter.  

2.  In January 2002 the veteran wrote to the RO that he had 
no additional records to submit.  

3.  The veteran was the subject of a VA examination in March 
2001.  

4.  The veteran does not allege, and the evidence does not 
otherwise suggest, that he has right knee, right hip or low 
back disabilities that were directly incurred in or 
aggravated during service.

5.  There is competent medical evidence of record showing 
that there is no nexus, or link, between the veteran's right 
knee, right hip and low back disability and his service-
connected right ankle strain with arthritis.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R § 3.159 (2003).

2.  A right knee disability was not incurred in active 
service, nor is it proximately due to, or the result of, his 
service-connected right ankle strain with arthritis.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2003).

3.  A right hip disability was not incurred in active 
service, nor is it proximately due to, or the result of, his 
service-connected right ankle strain with arthritis.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2003).

4.  A low back disability was not incurred in active service, 
nor is it proximately due to, or the result of, his service-
connected right ankle strain with arthritis.  38 U.S.C.A. §§ 
1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  Secondary service-connection may be 
granted for a current disability that competent evidence 
shows is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2003).

The veteran does not allege, and the evidence does not 
otherwise suggest, that he has right knee, right hip or low 
back disabilities that were directly incurred in or 
aggravated during service, or which may be presumed to have 
been so incurred.  Consequently, the Board need not discuss 
that basis of granting service connection.  See 38 U.S.C.A. 
§§ 1131, 1132, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2003).  Rather, in this 
particular appeal, the veteran alleges that he has right 
knee, right hip and low back disabilities that are 
proximately due to or the result of his already service- 
connected right ankle strain with arthritis.  38 C.F.R. § 
3.310(a).

Upon consideration of all the evidence of record, the Board 
finds that the veteran's right knee, right hips and low back 
disabilities were not proximately due to or the result of his 
service-connected right ankle strain with arthritis.  Since 
the veteran is a lay person, he does not have the necessary 
medical expertise or training to give a probative opinion on 
the dispositive issue of medical causation-to etiologically 
link his right knee, right hip and low back disabilities to 
his service-connected disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); King v. Brown, 5 Vet. App. 19, 
21 (1993).  Instead, he is only competent to attest to 
symptoms.  The October 2001 VA examiner opined that the 
veteran's symptoms in his back, knees and right hip are not 
related to the strain of his right ankle and the chip 
fracture he had of the distal end of his right fibula.  The 
examiner did not feel that the changes in the lumbar spine 
and knees were related to the veteran's right ankle.

Since the preponderance of the evidence is against the claims 
of service-connection for a right knee disability, a right 
hip disability and a low back disability, as secondary to the 
service-connected right ankle strain, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. 5107(b); 38 C.F.R. 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  VCAA  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate the claims by means of the discussion in the 
April 2001 RO letter.  Specifically, in the April 2001 RO 
letter the RO informed the appellant of the following: 1.) 
VA's duty to notify the appellant about the claims; 2.)  VA's 
duty to assist the appellant in obtaining evidence for the 
claims; 3.)  What the evidence must show to establish 
entitlement; 4.) What information and evidence was still 
needed from the appellant; 5.) What the appellant could do to 
help with the claims; and 6.) What has been done to help the 
appellant with the claims.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
is dictum and not binding on VA.  That is, General Counsel 
has opined that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) do not require VA to send additional notice in 
order to request that a claimant provide any evidence in his 
possession pertaining to the claim, and do not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
04 (February 24, 2004).  This opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded a 
VA medical examination in March 2001.  In addition, the RO 
obtained the veteran's service medical records and post 
service private and VA medical records.  On VA Form 21-4138, 
Statement In Support Of Claim, dated January 14, 2002, the 
veteran wrote that he had no additional records to submit.  
The veteran requested that the RO advance his case to the 
Board.  There is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service-connection for a right knee disability as secondary 
to the service-connected right ankle strain with arthritis is 
denied.

Service-connection for a right hip disability as secondary to 
the service-connected right ankle strain with arthritis is 
denied.

Service-connection for a low back disability as secondary to 
the service-connected right ankle strain with arthritis is 
denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



